DETAILED ACTION
This Office Action is responsive to application number 17/268,662 CONNECTING ELEMENT FOR FASTENING A SINK TO WORKTOP, filed on 1/16/2021. Claims 1-19 are pending. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 14-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 9, the limitation, “the anchoring part tongue” lacks antecedent basis. 
Claim 14 is indefinite as it depends from claim 1, as a combination of a sink and an element cannot depend from a connecting element. 
Claims 15-19 as they depend from claim 14 and claim 1 are indefinite as a combination of a sink and an element is not a part of the connecting element.   
Regarding claim 15, as it depends from claim 1, is indefinite as the limitation "the bearing edge"; there is insufficient antecedent basis for this limitation in the claim. The limitation “a slot-shaped recess” was previously recited and it is unclear if this is the same recess that is recited in claim 1.  The limitation “the recess” is indefinite as it is unclear if the recess is actually the slot-shaped recess”. Appropriate correction is required. 
 Regarding claim 19, the limitation “a worktop”, “a cutout” and “a peripheral boundary face” were previously recited as claim 19 depends from claims 14 and 1, and therefore it is unclear if this is a different cutout, worktop and a peripheral boundary face than previously recited. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-7, 12-17 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GmbH (DE 20 64 248 A1).
Regarding claims 1 and 14 GmbH shows a connecting element (Figs. 1-3) for fastening a sink (4) to a worktop (1), the worktop has a cutout (3) for inserting the sink (4), and the cutout has a peripheral boundary face (7), and which the connecting element (Figs. 1-3) comprising: a base body (11) which serves as a bearing part for bearing against the sink (4; Fig. 3); at least one spring part (9) which projects from the base body on a first side and which is configured to bring about a spring force (F) which acts away from the base body, when there is loading in a direction of the base body (column 2, lines 51-59; the spring force is directed to the left); and at least one anchoring part (17) which projects from the base body on a second side thereof lying opposite the first side (Fig. 3), the at least one anchoring part is configured and to engage in a slot-shaped recess (shown at 17) in the sink (col. 3, line 53; col. 4, line 2); wherein an engagement direction (E) of the anchoring part extends essentially approximately antiparallel with respect to a direction of the spring force (F)(towards the right).
Regarding claim 2 GmbH shows the connecting element as claimed in claim 1, wherein in which an angle between the engagement direction (E) and the direction of the spring force (F) is at least approximately 135 degrees (from 17 to 9).
Regarding claim 3 GmbH shows the connecting element as claimed in claim 1, wherein, the spring part (9) is embodied as a tongue which-2-6683683.1Applicant: Franke Technology and Trademark LtdApplication No.: Not Yet Known projects from the base body (11; Fig. 3) in an edge region of the base body (shown near 5) and has a first extent section (shown at 6) adjoining the edge region and a second extent section (shown at 9) 
Regarding claim 4 GmbH shows the connecting element as claimed in claim 3, wherein the spring part (9) has a further, third extent section (uppermost part of 9) which adjoins the second extent section and in which the spring part is angled to a greater extent from the base body than in the second extent section.
Regarding claim 6 GmbH shows the connecting element as claimed in claim 3, wherein the spring part has a widened portion (Fig. 2; shown near 8; the central part shown near 8 is wider than the uppermost part of the element due to the recess 14) at least in certain areas in the second extent section.
Regarding claim 7 GmbH shows the connecting element as claimed in claim 3, wherein, having a multiplicity of the spring parts (Fig. 2, the uppermost part separated by 14) are provided which differ with respect to the angle between the base body and the tongue in the second extent section.
Regarding claim 12 GmbH shows the connecting element as claimed in claim 1, further comprising, at least one clip (12) which projects over a remainder of the base body (Fig. 3) , provided on the base body (Fig. 3).
Regarding claim 13 GmbH shows the connecting element as claimed in claim 1, further comprising, at least one breakthrough (14) provided in the base body (Fig. 2).
Regarding claim 15 GmbH shows the combination as claimed in claim 14, wherein the sink (4) has, at least on a mounting underside thereof, at least one 
Regarding claim 16 GmbH shows the combination as claimed in claim 15, wherein the connecting element bears with the base body against the bearing face (Fig. 3) when the anchoring part is received in the recess, and the spring part projects outward away from the sink (Fig. 3).
Regarding claim 17 GmbH shows the combination as claimed in claim 16, wherein at least one of the anchoring and bearing structure is configured with a frustrum-shaped cross section or the anchoring and bearing structure (at 17) is provided on both long sides or short sides of the sink (4), or both (Fig. 1).
Regarding claim 19 GmbH shows the combination as claimed in claim 14, further comprising, a worktop (1) having , has a cutout (3) for inserting the sink (4), the cutout has a peripheral boundary face (7), and the connecting element (1) interacts with the spring part (9) on the boundary face in order to attach the sink.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over GmbH (DE 20 64 248 A1) in view of Marr et al. (US Pub. 2007/0151019).
Regarding claim 5 GmbH shows the connecting element as claimed in claim 4, but fails to show wherein the spring part is widened in the third extent section at least in certain areas with respect to the second extent section.  However, Marr shows a connecting element wherein the spring part (8b) is widened in the third extent section (Fig. 3 near 8f) at least in certain areas with respect to the second extent section (shown near the 8b designation lines). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify GmbH to include a widened third extend section for the purpose of providing stronger and relatively softer areas of the spring for conforming to and digging in to the worktop as shown by Marr (¶ [0013]).
Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over GmbH (DE 20 64 248 A1) in view of Lyon (US 3,034,144).
Regarding claim 8 GmbH shows the connecting element as claimed in claim 1, wherein the anchoring part (17) is embodied as a tongue (Fig. 3) which projects from the base body in an edge region of the base body (at 17) and which has a first extent section (shown at 17) which adjoins the edge region (Figs 1-2), wherein the tongue in the first extent section extends away from the base body (Figs. 1-2) approximately perpendicularly with respect thereto (Figs. 1-2).  But GmbH fails to show a second extent section which adjoins the first extent section, and in the second extent section extends back again to the base body. But Lyon shows a second extent section (24) which adjoins the first extent section (20), and in the second extent section (24) extends . 
Claims 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over GmbH (DE 20 64 248 A1) in view of Lyon (US 3,034,144) in further view of Gotter et al. (US 5,664,265).
Regarding claim 9 GmbH as combined shows the connecting element as claimed in claim 8, but fails to show wherein in which the anchoring part tongue has an incision or a notch (4.6c) at a free edge thereof positioned at an end. However, GmbH shows an incision or a notch (8) for digging into the worktop and Gotter shows an anchoring part tongue (62) has an incision or a notch (at 64) at a free edge thereof positioned at an end for digging into the worktop (Fig. 5). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify GmbH as combined to include an incision or notch in the anchoring part tongue at the free edge as suggested by GmbH and Gotter for the purpose of anchoring the connecting element to the slot of the sink. 
Claims 11 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over GmbH (DE 20 64 248 A1) in view of Gotter et al. (US 5,664,265).
Regarding claim 11 GmbH shows the connecting element as claimed in claim 1, but fails to specifically show wherein the connecting element is produced as a punched- 
This claim is considered a product by process claim.  “Even though product by process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product by process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), (MPEP § 2113).
Further, Gotter details a connecting element that is metallica and is a punched-bent part (note, col. 3, lines 18-21). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify GmbH to include being produced as a metallic punched-bent part for the purpose of using known manufacturing methods to produce the connecting element as shown by Gotter. 
Regarding claim 18 GmbH shows the combination as claimed in claim 14, but fails to show wherein the sink (10), is produced from a plastic molded material, a mineral mold material or a corresponding composite material.  However, Gotter shows a sink that is a plastic composite material (abstract).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify GmbH to include sinks made from plastic composite material for the purpose of using a known material for the sink as shown by Gotter. 
Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cagliari et al. (US 10,550,558) shows the general state of the art of a similar connecting element. Bent et al. (US 8,944,044) shows a similar connecting element.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE J SKUBINNA whose telephone number is (571)270-5163. The examiner can normally be reached Monday thru Thursday, 9:30 AM to 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID ANGWIN can be reached on 571-270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-








/CHRISTINE J SKUBINNA/Primary Examiner, Art Unit 3754                                                                                                                                                                                                        2/10/2022